El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
hH
El domingo 10 de junio de 1984, aproximadamente a las 11:15 A.M., Orlando Cárdenas Maxán transitaba en su ve-hículo Jeep por la carretera Núm. 1 en compañía de su es-posa Ivonne Hernández Díaz y tres (3) sobrinos menores de edad. Cárdenas Maxán discurría por el carril izquierdo en dirección de norte a sur, esto es, de Río Piedras a Caguas. Simultáneamente, por el carril derecho —en la misma direc-ción— conducía José Rodríguez Rodríguez su automóvil Toyota.
*706Así las cosas, en el Kilómetro 29.3, el vehículo de Rodrí-guez Rodríguez impactó violentamente el de Cárdenas Ma-xán por el área de la puerta del lado derecho. A consecuencia de la colisión, el vehículo de Cárdenas se volcó y dio varias vueltas sobre el pavimento, sufriendo lesiones serias sus ocu-pantes.(1)
El 8 de enero de 1985 los esposos Cárdenas-Hernández, por sí y en representación de su sociedad de bienes ganan-ciales, instaron ante el Tribunal Superior, Sala de Caguas, demanda contra Rodríguez Rodríguez. Alegaron que “la causa exclusiva, directa y próxima del accidente en cuestión lo fue la falta de cuidado, circunspección, culpa y negligencia del conductor demandado”. Posteriormente, el 5 de abril de 1985 enmendaron la demanda para incluir al Estado Libre Asociado. Adujeron nuevamente, según expuesto, que el ac-cidente se debió única y exclusivamente a la culpa y negli-gencia de Rodríguez Rodríguez, pero alegaron contra el Es-tado —como causa concurrente— que por estar la carretera Núm. 1 agrietada y defectuosa como resultado de la falta de conservación y mantenimiento, éste era responsable de los daños conforme lo dispuesto en el Art. 404 del Código Polí-tico, 3 L.P.R.A. see. 422. Ambos demandados negaron res-ponsabilidad.
El tribunal de instancia (Hon. Julio Berrios Jiménez, Juez), luego de celebrada una conferencia con antelación al juicio e informe, señaló la vista en su fondo para el 9 de junio de 1986. En esa fecha, antes de comenzar, los demandantes Cárdenas-Hernández presentaron un escrito titulado “Mo-ción de relevo”, informativo de haber transigido su reclama-ción contra Rodríguez Rodríguez por la suma de $5,000. El Estado se opuso, solicitó la paralización de los procedi-*707mientos y autorización para formular demanda de tercero contra Rodríguez Rodríguez. Dicho foro acogió la moción de relevo por transacción como un desistimiento, la declaró con lugar, denegó la paralización y dio inicio a la vista. Al otro día, el Estado reiteró su pedido, esta véz en un escrito deno-minado Moción informativa y solicitud de que se permita traer como tercero demandado al codemandado José Rodrí-guez Rodríguez y una demanda contra tercero. El tribunal de instancia reiteró su negativa.
Con vista a la prueba testifical y documental de las partes, oportunamente declaró con lugar la demanda. Deter-minó que la única causa del accidente fue la existencia de desperfectos —hoyos y grietas— en la carretera Núm. 1, Ki-lómetro 29.3, y que los demandantes Cárdenas-Hernández habían sido negligentes al no usar los cinturones de seguri-dad. Luego de reducir la partida correspondiente al por ciento de negligencia comparada, les concedió la cantidad total de $238,371.75.
Inconforme, el Estado solicitó ante nos revisión. El auto fue expedido el 10 de diciembre de 1986. Previo los trámites de rigor, por los fundamentos procesales expuestos en la opi-nión Cárdenas Maxán v. Rodríguez Rodríguez, 119 D.P.R. 642 (1987), anulamos el auto expedido. Devuelto el mandato, luego de una vista en cámara, el tribunal de instancia emitió nueva sentencia que en esencia reproduce fiel y exactamente su dictamen original, salvo que aumentó la cuantía a $268,371.75.
Nuevamente, a solicitud del Estado, acordamos revisar. De los errores señalados,(2) en buena metodología adjudica-tiva analizaremos el siguiente:
*708ERR[Ó] el Tribunal Superior al resolver que el Estado Li-bre Asociado le respondía a los demandantes en un 75% y no determinar que el señor José Rodríguez Rodríguez fue el único causante del daño, o en la alternativa, que fue co-causan-te del mismo. (Énfasis suplido.) Solicitud de revisión, pág. 9.
H — i
 El Art. 404 del Código Político, supra, constituye el precepto especial para evaluar acciones por daños emer-gentes de desperfectos, falta de reparación o de protección suficientes para el viajero en cualquier vía de comunicación perteneciente al Estado. La norma de responsabilidad con-tenida en el mismo es una de las excepciones a la inmunidad que éste, como soberano, posee contra reclamaciones no au-torizadas.(3) Publio Díaz v. E.L.A., 106 D.P.R. 854, 862 (1978). Dicho precepto no constituye una norma de responsa-*709bilidad absoluta, ya que el propio estatuto dispone —como excepción— que el Estado no será responsable si demuestra que los desperfectos en las vías públicas estatales fueron causados por la violencia de los elementos y no hubo tiempo suficiente para remediarlos. También reiteradamente hemos sostenido que el mismo tiene tangencia y se nutre de los ele-mentos preceptuados en el Art. 1802 de nuestro Código Civil, 31 L.P.R.A. see. 5141. Publio Díaz v. E.L.A., supra, pág. 864; Morales Muñoz v. Castro, 85 D.P.R. 288 (1962). En vista de ello, en estricta juridicidad, su interpretación no excluye —en circunstancias apropiadas— la posible aplicación de la doctrina de negligencia comparada o, más aún, la imputación total de negligencia al conductor. Esta visión significa que el Art. 404 del Código Político, supra, no convierte al Estado en un garantizador absoluto de la seguridad de las personas que utilizan las carreteras públicas. Rivera v. Pueblo, 76 D.P.R. 404, 407 (1954). No exige que todas las vías de comunicación y aceras estén en perfectas condiciones. Así, el Estado no responde por todo riesgo imaginable o desperfectos, sino de los razonablemente predecibles y anticipables, y claro está, cuando se demuestre causalidad. A fin de cuentas, sería im-posible requerirle que en todo momento las avenidas, carre-teras, caminos y aceras del país estén en condiciones ideales.
Por otro lado, la diferencia crucial entre el Art. 404 del Código Político, supra, y el Art. 1802 del Código Civil, supra, es que no se exige, como elemento de la causa de acción, que se pruebe culpa o negligencia por parte del Estado. No obstante, quien reclama tiene siempre la obligación de probar la relación causal entre los desperfectos en la vía pública y los daños sufridos. Dicho de otro modo, entre el evento culposo y el daño sufrido ha de existir el elemento de nexo causal característico de toda acción de este género. Por lo tanto, la mera invocación del Art. 404 del Código Político, supra, no libera a un demandante de probar que los desper-*710fectos en las vías públicas fueron la causa eficiente del acci-dente.
I — I hH 1 — I
En materia de relación causal nos regimos por la teoría de la Causalidad adecuada. Jiménez v. Pelegrina Espinet, 112 D.P.R. 700 (1982); Soc. de Gananciales v. Jerónimo Corp., 103 D.P.R. 127 (1974). Conforme esta teoría, no es “causa” toda condición sin la cual no se hubiera producido el resultado, sino aquella que ordinariamente lo produce, según la experiencia general. A su amparo, la cuestión se reduce a determinar si la ocurrencia del daño era de esperar en el curso normal de los acontecimientos o si, por el contrario, queda fuera de ese posible cálculo. J. Santos Briz, Comentarios al Código Civil y compilaciones foráles, Madrid, Ed. Rev. Der. Privado, 1984, T. XXiy pág. 267. Siguiendo esta tónica, en caso de concurrencia de causas, hemos resuelto que la cuestión a dilucidar es cuál de las causas fue la eficiente. Es decir, hay que estimar como decisiva la que por sus circunstancias determina el daño. Valle v. Amer. Inter. Ins. Co., 108 D.P.R. 692, 697 (1979); Toro Lugo v. Ortiz Martínez, 113 D.P.R. 56 (1982). En Valle v. Amer. Inter. Ins. Co., supra, ante una colisión en cadena —en la que el conductor del segundo vehículo demandó únicamente a la conductora del tercero y a quien el tribunal de instancia le impuso responsabilidad absoluta por ésta haberse detenido demasiado cerca detrás del vehículo del demandante— resolvimos que el tercer vehículo no fue la causa eficiente de los daños sufridos por el segundo, y sí lo fue la conducción del sexto vehículo. Más aún, dictaminamos que de existir concurrencia de culpas, la decisiva fue la del sexto vehículo. De igual modo, en Toro Lugo v. Ortiz Martínez, supra, al aplicar la doctrina de causa eficiente, expresamos que cuando es evidente la desproporción entre culpas causantes de un daño, *711la mayor absorbe totalmente la otra y excluye la aplicación de la norma de negligencia comparada.
IV
A la luz de esta exposición doctrinaría, los hechos pecu-liares del caso ante nos impiden imponer responsabilidad al Estado. La determinación fáctica crucial en que el foro de instancia fundó su criterio es que el accidente ocurrió “de-bido al mal estado de la superficie de la carretera núm. 1, kilómetro 29.3, ya que la misma no es una continua y pareja y a consecuencia de las grietas y los hoyos en la misma provocó que el Sr. José Rodríguez Rodríguez perdiera el control de su automóvil y fuera a impactar el auto de los reclamantes por el lado de la puerta del pasajero delantero derecho es-tando húmeda la superficie de la carretera por lo que estaba resbalosa”. Opinión y sentencia de 10 de junio de 1986, pág. 2.
Sin embargo, esa determinación no tiene apoyo en la prueba cardinal descriptiva del accidente. En la vista, Rodrí-guez Rodríguez testificó que conocía la existencia de las grietas y de los hoyos en la carretera Núm. 1, pues viajaba frecuentemente por la misma. T.E., págs. 150-154. También, que la mañana en que ocurrieron los hechos la carretera es-taba un poco húmeda. T.E., pág. 153. Además, declaró que viajaba a una velocidad aproximada de 25 a 30 m.p.h. (T.E., pág. 152), que al acercarse a un hoyo aplicó levemente los frenos, redujo la velocidad, y al hacerlo el carro patinó, se barrió de atrás, inmediatamente metió el guía hacia la iz-quierda para tratar de enderezarlo y patinó nuevamente. También, expresó que al impactar el hoyo las ruedas tembla-ron, el carro se levantó del frente, el guía no cedió, el carro se aceleró automáticamente y corrió hacia el carril izquierdo ocurriendo el impacto. Por último, agregó que todo sucedió en cuestión de segundos. T.E., págs. 187-196.
*712Con vista a ese testimonio y a la prueba documental representativa del impacto —fotografías del pavimento— curso del vehículo y gravedad del accidente, resulta físicamente irreal concluir que Rodríguez Rodríguez estuviera conduciendo su vehículo a tan sólo 25 m.p.h.,(4) y que a esa velocidad la existencia de los hoyos fuera la causa eficiente que ocasionara su falta de control. No podemos olvidar que por ese mismo carril y pavimento presumiblemente transitaron momentos antes, innumerables —por no decir cientos— de vehículos sin dificultad alguna. Una apreciación errónea de la prueba no tiene credenciales de inmunidad frente a la función revisora de este Tribunal. Vélez v. Srio. de Justicia, 115 D.P.R. 533, 545 (1984); Vda. de Morales v. De Jesús Toro, 107 D.P.R. 826, 829 (1978). El propio Cárdenas Maxán en el interrogatorio al que fuera sometido —luego de exponer que “presentía” que cuando Rodríguez Rodríguez lo impactó venía a exceso de velocidad (T.E., págs. 110-111)— aclaró que al momento del impacto “venía a exceso de velocidad”. T.E., pág. 112. Por otro lado, Héctor Delgado Alicea, testigo del Estado, declaró que un automóvil que transita a 25 m.p.h. y pasa sobre unas grietas como las que había en la carretera Núm. 1, no pierde el control de la forma y manera que lo hizo el de Rodríguez Rodríguez.(5)
*713Ante este trasfondo fáctico, no albergamos dudas de que el factor precipitante del daño no fue la existencia de hoyos y grietas en la vía pública. A todas luces, la causa eficiente del accidente fue la negligencia de Rodríguez Rodríguez al ma-nejar su vehículo de motor a una velocidad mayor de la que le permitía ejercer el debido dominio del mismo ante la existen-cia de las condiciones especiales y evidentes de la carretera, que él conocía.
Conducir un vehículo de motor implica ciertos riesgos. Potencialmente están relacionados con las condiciones —permanentes o temporales— de las carreteras. Muchos son palpables a la simple vista del conductor, tales como curvas, poco ancho, falta o inadecuada iluminación, humedad, grietas o fisuras en la zona de rodaje. Además, un riesgo normal inherente es el asociado con el tránsito de otros conductores y vehículos de motor.
La regla básica de “velocidad relativa” consagrada en la Ley de Vehículos y Tránsito de Puerto Rico recoge esta realidad. Configura el principio elemental de que la “velocidad de un vehículo deberá regularse con el debido cuidado, teniendo en cuenta el ancho, tránsito, uso y condiciones de la vía pública. Nadie deberá guiar a una velocidad mayor de la que le permita ejercer el debido dominio del vehículo y reducir la velocidad o parar cuando sea necesario para evitar un accidente. De conformidad con los requisitos expresados anteriormente toda persona deberá conducir a una velocidad segura y adecuada al acercarse y cruzar una intersección o cruce ferroviario, al acercarse a la cima de una pendiente, al viajar por una carretera estrecha o sinuosa, o cuando existan peligros especiales con respecto a *714peatones u otro tránsito o por razón del tiempo o las condi-ciones de la vía pública”. (Énfasis suplido.) 9 L.P.R.A. see. 841(a). Véase Vda. de Vila v. Guerra Mondragón, 107 D.P.R. 418 (1978).
Según estos principios, no podemos coincidir con la conclusión del foro de instancia de que el accidente se debió a la negligencia del Estado por no dar debido mantenimiento a la carretera Núm. 1. No representa el balance más racional, justiciero y jurídico de la totalidad de la evidencia presentada y, por ende, la misma no debe prevalecer. Vélez v. Srio. de Justicia, supra, pág. 546. Lo contrario sería exigirle al Estado el deber imposible e irrazonable de mantener las veinticuatro (24) horas del día todas las vías de comunicación en perfectas condiciones. La cantidad de tráfico vehicular que transita por nuestras calles y avenidas, las condiciones climatológicas tropicales de Puerto Rico y las limitaciones económicas y humanas del Estado impiden ese curso decisorio.
En el caso de autos, aún existiendo concurrencia de culpas, la decisiva fue la de Rodríguez Rodríguez. Valle v. Amer. Inter. Ins. Co., supra, pág. 698; Toro Lugo v. Ortiz Martínez, supra, pág. 57.
Por los fundamentos anteriormente expuestos, se dictará sentencia revocatoria.
El Juez Asociado Señor Hernández Denton emitió opi-nión disidente, a la cual se unen el Juez Asociado Señor Re-bollo López y la Juez Asociada Señora Naveira de Rodón.
—O—

(1) La señora Hernández Díaz sufrió fractura de la pelvis y cadera. Uno de sus sobrinos tenía una herida en la cabeza que requirió veinticinco (25) puntos de sutura. Los restantes ocupantes sufrieron diversos golpes y laceraciones.


(2) El Estado planteó, además:

“PRIMER ERROR:

“Erró el Tribunal Superior al no suspender la celebración del juicio en el caso de autos el primer día de la vista y al no permitirle al Estado Libre Asociado *708instar una demanda a tercero contra el señor José Rodríguez Rodríguez.
“TERCER ERROR:
“Erró el Tribunal Superior al resolver que en demandas instadas contra el Estado Libre Asociado bajo las disposiciones del Artículo 404 del Código Político —tal y como ocurrió en el caso de autos— no le son de aplicación los límites de cuantía contenidos en la Ley Núm. 104 de 29 de junio de 1955, según enmendada.

“CUARTO ERROR:

“Erró el Tribunal Superior al resolver que la Ley Núm. 104 de 29 de junio de 1955 no es más que una defensa afirmativa y que en el caso de autos la misma fue renunciada.
“QUINTO ERROR:
“Erró el Tribunal Superior al conceder una partida por concepto de lucro cesante a la Sociedad Legal de Gananciales compuesta por los demandantes ya que no se estableció, mediante prueba fehaciente a esos efectos, que la capacidad productiva de la señora Hernández Díaz hubiera menguado como resultado directo del accidente sufrido.
“En la alternativa se señala que de proceder tal partida, erró el Tribunal Superior al hacer el cálculo correspondiente.”


(3) Estipula: “El Estado Libre Asociado de Puerto Rico será responsable civilmente de los daños y perjuicios que se ocasionen a las personas o propiedades por desperfectos, falta de reparación o de protección suficientes para el viajero en cualquier vía de comunicación perteneciente al Estado Libre Asociado y a cargo del Departamento de Obras Públicas, excepto donde se pruebe que los desper-fectos de referencia fueron causados por la violencia de los elementos y que no hubo tiempo suficiente para remediarlos.” 3 L.P.R.A. see. 422.


(4) El tribunal de instancia, en su Determinación de Hechos Núm. 3, expresó que “[e]l Sr. José Rodríguez Rodríguez conducía de 25 a 30 m.p.h. el vehículo de motor marca Toyota, por el carril derecho de la carretera PR 1 y al llegar al kilómetro 29.3, existían hoyos y muchas grietas largas desde una a diez pulgadas de anchura y una a doce pulgadas de profundidad, perdiendo el control y al llegar al hoyo más profundo, su vehículo de motor resbaló súbitamente y se barrió, dando lugar al impacto recibido por los reclamantes quienes transitaban en el carril izquierdo a una velocidad aproximada de 25 a 28 millas por hora”. Opinión y sentencia de 10 de junio de 1986, pág. 3.


(5) Delgado Alicea —actualmente retirado— trabajó para el Departamento de Obras Públicas, Oficina Regional de Humacao, por un período de quince (16) años, como investigador de posibles demandas y reclamaciones contra el Estado. Como parte de su trabajo, realizó una investigación sobre el accidente en cuestión al poco tiempo de su ocurrencia. El tribunal de instancia descartó su versión *713sobre la investigación, hallazgos y descripción del lugar del accidente por enten-der que su testimonio confligía con la evidencia material que obraba en el expe-diente. Opinión y sentencia de 10 de junio de 1986, pág. 8.